

Exhibit 10.30.2












Walter Investment Management Corp.




George M. Awad
Restricted Stock Unit Award Agreement Under the 2011 Omnibus Incentive Plan
(Amended and Restated June 9, 2016)




--------------------------------------------------------------------------------






Walter Investment Management Corp.




George M. Awad
Restricted Stock Unit Award Agreement Under the 2011 Omnibus Incentive Plan
(Amended and Restated June 9, 2016)






Pursuant to that certain Letter Agreement, dated June 8, 2016 (the “Letter
Agreement”), between you and Walter Investment Management Corp., a Maryland
corporation (the “Company”), the Company agreed to grant you an award of 500,000
restricted stock units (“RSUs”) on or about June 30, 2016 (the “Award”) in
connection with your assumption of responsibilities as interim Chief Executive
Officer and President of the Company (“Interim CEO”).


This Restricted Stock Unit Award Agreement (this “Agreement”) under the
Company’s 2011 Omnibus Incentive Plan (Amended and Restated June 9, 2016) (as it
may be further amended and restated, the “Plan”), together with the Plan,
contains the terms and conditions of the Award and is in full satisfaction of
the Company’s obligation to grant the Award to you as set forth in the Letter
Agreement.


Participant: George M. Awad     


Date of Grant: June 30, 2016                    


Number of RSUs Granted: 500,000


Vesting Dates: One-third of the RSUs underlying the Award shall vest on each of
September 30, 2016, September 30, 2017 and September 30, 2018.


THIS AGREEMENT, effective as of the Date of Grant set forth above, represents
the grant of RSUs by the Company to the Participant named above, pursuant to the
provisions of the Plan.


The Compensation and Human Resources Committee of the Company’s Board of
Directors (the “Committee”) determined that it is in the best interests of the
Company and its stockholders to grant the Award provided for in the Letter
Agreement and this Agreement to the Participant, pursuant to the Plan and the
terms of this Agreement.


The Plan provides a complete description of the terms and conditions governing
this Award and the underlying RSUs. If there is any inconsistency between the
terms of this Agreement and the terms of the Plan, the Plan’s terms shall
completely supersede and replace the conflicting terms of this Agreement. All
capitalized terms shall have the meanings ascribed to them in the Plan or on
Exhibit A, unless specifically set forth otherwise herein. The parties hereto
agree as follows:


1. Service with the Company. Except as may otherwise be provided in Section 5 or
Section 6, below, the RSUs granted hereunder will become vested in substantially
equal installments subject to the condition that the Participant remains a
Director of the Company from the Date of Grant through (and including) each
applicable Vesting Date and will be settled in accordance with Section 2 below,
provided that if the number of RSUs is not evenly divisible by three, then no





--------------------------------------------------------------------------------








fractional units shall vest and the installments shall be as equal as possible.
If the Participant is a Director of the Company through the applicable Vesting
Date, subject to Section 5(c) below, payment of the relevant installment will
occur irrespective of whether the Participant is a Director of the Company on
the payment date. This grant of RSUs shall not confer any right to the
Participant (or any other Participant) to be granted RSUs or other awards in the
future under the Plan.


2.
Timing of Payout. Payout of any vested RSUs (and any accrued but unpaid dividend
equivalents thereon) shall occur as soon as administratively feasible after (but
in no event later than March 15 of the year following) the earliest to occur of
(a) the applicable Vesting Date, (b) the date of the Participant’s termination
of service due to death or Disability, (c) the date of the Participant’s
termination of service as a result of a decision by the Board not to nominate
the Participant for re- election to the Board at an annual stockholders meeting
of the Company (such decision, the “Failure to Nominate”), or (d) a Change in
Control; unless, in the case of (a), (b), (c), or (d) of this Section 2, the
Participant irrevocably elects to voluntarily defer the payout of RSUs to a
specific date or event as approved by the Committee and in compliance with
Section 409A of the Code and the regulations promulgated thereunder.



3.
Form of Payout. Vested RSUs will be paid out solely in the form of Shares.



4.
Voting Rights and Dividends Equivalents. Until such time as the RSUs are paid
out in Shares, the Participant shall not have voting rights with respect to the
RSUs. However, the Company will pay dividend equivalents on the RSUs, in the
same form (e.g., cash, stock, a combination of cash and stock, or such other
dividend as shall be determined by the Company) paid on the Company’s
outstanding Shares. All dividend equivalents will be accrued as of the time they
are paid on the Company’s outstanding Shares, however, they will not be earned
or payable to the Participant unless and until such time as the RSUs to which
they apply are settled as provided for in Section 2 above.



5.
Termination of Service.



(a)
Death or Disability. In the event the Participant’s service with the Company
terminates due to the Participant’s death or Disability prior to the final
Vesting Date, any unvested RSUs (and any dividend equivalents accrued thereon
pursuant to this Agreement) shall become immediately fully vested and settled in
accordance with Section 2 above.



(b)
Failure to Nominate. In the event of a termination of the Participant’s service
as a Director of the Company on the date of the applicable annual stockholders
meeting of the Company due to a Failure to Nominate (which, for the avoidance of
doubt, will not be determinable until the date of the applicable annual
stockholders meeting of the Company) prior to the final Vesting Date, any
unvested RSUs (and any dividend equivalents accrued thereon pursuant to this
Agreement) shall become immediately fully vested and settled in accordance with
Section 2 above.



(c)
For Cause. In the event the Participant’s service with the Company (whether as
Interim CEO and/or as a Director) is terminated by the Company for Cause, in
each case prior to the final Vesting Date (or the payout date relating to the
final Vesting Date), the Participant shall forfeit any outstanding RSUs and any
accrued but unpaid dividend equivalents thereon.








--------------------------------------------------------------------------------






(d)
For Other Reasons. If the Participant’s service with the Company terminates for
any reason prior to the final Vesting Date, other than due to death, Disability,
or Failure to Nominate, the Participant shall forfeit any unvested portion of
the RSUs.



6.
Change in Control. Notwithstanding anything to the contrary in this Agreement,
in the event of a Change in Control that occurs prior to the final Vesting Date
(or the payout date relating to the final Vesting Date), and provided that prior
to such Change in Control the Participant’s service with the Company has not
terminated, any unvested RSUs (and any dividend equivalents accrued thereon
pursuant to this Agreement) shall become immediately fully vested and settled in
accordance with Section 2 above.



7.
Restrictions on Transfer. Subject to Committee discretion, unless and until
actual Shares are received upon payout, RSUs granted pursuant to this Agreement
may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution,
except as provided in the Plan.



8.
Recapitalization. In the event of any change in the capitalization of the
Company such as a stock split or a corporate transaction such as any merger,
consolidation, separation or otherwise, the number and class of RSUs subject to
this Agreement shall be equitably adjusted by the Committee as set forth in the
Plan.



9.
Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his death before
he receives any or all of such benefit. Each such designation shall revoke all
prior designations by the Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Secretary of the Company during the Participant’s lifetime. In the
absence of any such designation, benefits remaining unpaid at the Participant’s
death shall be paid to the Participant’s estate.



10.
Continuation of Service. This Agreement shall not confer upon the Participant
any right to continued service with the Company or any of its Subsidiaries, nor
shall this Agreement interfere in any way with the Company’s right to terminate
the Participant’s service with the Company at any time.



11.
Miscellaneous.



(a)
This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. The Committee shall have the right to impose such
restrictions on any Shares acquired pursuant to this Agreement as it may deem
advisable, including, without limitation, restrictions under applicable federal
securities laws, under the requirements of any stock exchange or market upon
which such Shares are then listed and/or traded, and under any blue sky or state
securities laws applicable to such Shares. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Participant.



(b)
With the approval of the Board, the Committee may terminate, amend, or modify
this Agreement; provided, however, that no such termination, amendment, or
modification of this Agreement may in any material way adversely affect the
Participant’s rights under this Agreement, without the written consent of the
Participant.






--------------------------------------------------------------------------------









(c)
The Company shall have the power and the right to deduct or withhold Shares from
the Participant’s payout under this Agreement, or require the Participant to
remit to the Company an amount sufficient to satisfy the minimum statutory
required withholding for federal, state, and local taxes (if any), domestic or
foreign, required by law to be withheld with respect to any payout to the
Participant under this Agreement.



(d)
The Participant agrees to take all steps necessary to comply with all applicable
provisions of federal and state securities laws in exercising his rights under
this Agreement.



(e)
This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.



(f)
This Agreement and the Plan constitute the entire understanding between the
Participant and the Company regarding the RSUs granted hereunder. This Agreement
and the Plan supersede any prior agreements, commitments or negotiations
concerning the RSUs granted hereunder, including, without limitation, the Letter
Agreement.



(g)
All obligations of the Company under the Plan and this Agreement with respect to
the RSUs shall be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect merger, consolidation,
acquisition, purchase of all or substantially all of the business and/or assets
of the Company, or otherwise.



(h)
To the extent not preempted by federal law, this Agreement shall be governed by,
and construed in accordance with, the laws of the state of Maryland.



(i)
The intent of the parties is that payments and benefits under this Agreement be
exempt from Section 409A of the Code, and accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and administered to be in
accordance therewith.



(j)
To the extent any provision of this Agreement is held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.



(k)
Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Participant at the address set forth below,
or in either case at such addresses as one party may subsequently furnish to the
other party in writing.



(l)
This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.








--------------------------------------------------------------------------------
















IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the
Date of Grant.




Walter Investment Management Corp.






By: /s/ Gary Tillett        








/s/ George Awad        
Participant


Participant's name and address:


George M. Awad
1379 Smith Ridge Road
New Canaan, CT 06840







--------------------------------------------------------------------------------






EXHIBIT A
PLAN DEFINITIONS


All of the definitions of the terms below are consistent with the definitions in
the Plan.


A.
“Cause” shall mean any one of the following:



(a)
Willful misconduct of the Participant;



(b)
Willful failure to perform the Participant’s duties;



(c)
The conviction of the Participant by a court of competent jurisdiction of a
felony or entering the plea of nolo contendere to such crime by the Participant;
or



(d)
The commission of an act of theft, fraud, dishonesty or insubordination that is
materially detrimental to the Company or any Subsidiary.



B.
“Change in Control” shall mean the occurrence of one or more of the following
events:



(a)
The acquisition by any Person of Beneficial Ownership of more than 40% of either
(A) the then-outstanding Shares (“Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
subsection (a) the following acquisitions shall not constitute a Change in
Control:



(i)
Any acquisition by the Company,



(ii)
Any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company,



(iii)
Any acquisition by any entity controlled by the Company, or



(iv)
Any acquisition by any entity pursuant to a transaction that complies with
subsections (c)(i), (ii) and (iii), below.



(b)
Individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a Director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board.








--------------------------------------------------------------------------------





(c)
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company and/or any
entity controlled by the Company, or a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
stock of another entity by the Company or any entity controlled by the Company
(each, a “Business Combination”), in each case, provided, however, that, for
purposes of this subsection (d) a Business Combination shall not constitute a
Change in Control if following such Business Combination:


(i)
All or substantially all of the individuals and entities that were the
Beneficial Owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 66 2/3% of the
then-outstanding Shares and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, an entity that, as a result of such transaction,
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be; and



(ii)
No Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 25%
or more of, respectively, the then-outstanding Shares of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination; and



(iii)
At least a majority of the members of the board of directors of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination.



(d)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



C.
“Disability” shall mean permanent and total disability as defined in Code
Section 22(e)(3). A determination of Disability may be made by a physician
selected or approved by the Committee and, in this respect, the Participant
shall submit to any reasonable examination(s) required by such physician upon
request. Notwithstanding the foregoing provisions of this paragraph, in the
event any Award is considered to be “deferred compensation” as that term is
defined under Code Section 409A, then, in lieu of the foregoing definition and
to the extent necessary to comply with the requirements of Code Section 409A,
the definition of “Disability” for purposes of such Award shall be the
definition of “disability” provided for under Code Section 409A and the
regulations or other guidance issued thereunder.




